Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of March 22,
2012 by and between SEABOARD FOODS LLC, an Oklahoma limited liability company
(together with any Successor thereto, the “Company”), and Terry J. Holton
(“Executive”).

 

WITNESSETH:

 

WHEREAS, the Company desires to employ and secure the exclusive services of
Executive on the terms and conditions set forth in this Agreement; and

 

WHEREAS, Executive desires to accept such employment on such terms and
conditions;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein and for other good and valuable consideration, the
Company and Executive hereby agree as follows:

 

1.         Agreement to Employ.  Upon the terms and subject to the conditions of
this Agreement, the Company hereby agrees to continue to employ Executive, and
Executive hereby accepts such continued employment with the Company.

 

2.         Term; Position and Responsibilities; and Location.

 

(a)        Term of Employment.  Unless Executive’s employment shall sooner
terminate pursuant to Section 8, the Company shall continue to employ Executive
on the terms and subject to the conditions of this Agreement for a term
commencing as of January 1, 2012 (the “Commencement Date”) and ending on the
date which is three (3) years after the Commencement Date, provided, however, on
each annual anniversary date of the Commencement Date (an “Annual Anniversary
Date”) through January 1, 2016, Executive’s employment hereunder shall be deemed
to be automatically extended, upon the same terms and conditions for three
(3) years after such Annual Anniversary Date, unless the Company shall have
given written notice to Executive, at least thirty (30) days prior to the
expiration of such Annual Anniversary Date, of its intention not to extend the
Employment Period (as defined below) hereunder.  Beginning with the January 1,
2018 Anniversary Date and each Anniversary Date thereafter, Executive’s
employment hereunder shall be deemed to be automatically extended, upon the same
terms and conditions for one (1) year after such Annual Anniversary Date, unless
the Company shall have given written notice to Executive, at least thirty (30)
days prior to the expiration of such Annual Anniversary Date, of its intention
not to extend the Employment Period (as defined below) hereunder. 
Notwithstanding the foregoing, unless mutually agreed to by the Company and the
Executive, Executive’s employment hereunder shall under no circumstances extend
beyond December 31, 2021.  The period during which Executive is employed by the
Company pursuant to this Agreement, including any extension thereof in
accordance with the preceding sentence, shall be referred to as the “Employment
Period.”

 

(b)        Position and Responsibilities.  During the Employment Period,
Executive shall serve as President and Chief Executive Officer of Seaboard
Foods LLC, and shall have such

 

--------------------------------------------------------------------------------


 

duties and responsibilities as are customarily assigned to individuals serving
in such position and such other duties consistent with Executive’s title and
position as the Board of Directors of the Company (the “Board”) specifies from
time to time.  Executive shall devote all of his skill, knowledge, commercial
efforts and business time to the conscientious and good faith performance of his
duties and responsibilities for the Company to the best of his ability.

 

(c)        Location.  During the Employment Period, Executive’s services shall
be performed primarily in the Kansas City metropolitan area.  However, Executive
may be required to travel in and outside of Kansas City as the needs of the
Company’s business dictate.

 

3.         Base Salary.  Commencing January 1, 2012, the Company shall pay
Executive a base salary at an annualized rate of four hundred twenty thousand
dollars ($420,000), payable in installments on the Company’s regular payroll
dates.  The Board shall review Executive’s base salary annually during the
Employment Period and may increase (but not decrease) such base salary from time
to time, based on its periodic review of Executive’s performance in accordance
with the Company’s regular policies and procedures.  The annual base salary
payable to Executive from time to time under this Section 3 shall hereinafter be
referred to as the “Base Salary.”

 

4.         Annual Bonus Compensation.  Executive shall be eligible to receive an
annual bonus (“Annual Bonus”) with respect to each calendar year ending during
the Employment Period.  The Annual Bonus shall be determined under the Company’s
Executive Officers’ Bonus Plan or such other annual bonus plan maintained by the
Company for similarly situated Executives that the Company designates, in its
sole discretion (any such plan, the “Bonus Plan”), in accordance with the terms
of such plan as in effect from time to time.  Executive’s Annual Bonus shall not
be less than five hundred thousand dollars ($500,000) for any calendar year
during the Employment Period.  The Annual Bonus is earned pro-rata throughout
each year.  The Annual Bonus for each year shall be payable in cash on or before
March 1 of the following year.

 

5.         Car Allowance.  During Executive’s Employment Period, Executive will
be entitled to receive an annual car allowance and gasoline charge privileges in
accordance with the Company’s car allowance policy.

 

6.         Executive Benefits.  During the Employment Period, Executive will be
eligible to participate in the employee and executive benefit plans and programs
maintained by the Company from time to time in which executives of the Company
at Executive’s grade level are eligible to participate, including medical,
dental, disability, hospitalization, life insurance, and retirement (i.e., 401K,
pension and executive retirement plans), deferred compensation and savings
plans, on the terms and subject to the conditions set forth in such plans; as
may be amended from time to time; provided, however, the benefits provided by
the Company will not be amended to provide for any benefits which are materially
less than the current benefits provided to Executive at the Commencement Date. 
Executive shall continue to be a participant in the Seaboard Corporation 409A
Executive Retirement Plan, Amended and Restated Effective January 1, 2009
(“SERP”) during the Employment Period.  For purposes of calculating the benefit
payable under the SERP, Executive agrees that the Final Average Earnings shall
not exceed $1,000,000.

 

7.         Indemnification; Expenses; Paid Time Off.

 

- 2 –

--------------------------------------------------------------------------------


 

(a)        Indemnification.  Except to the extent, if any, prohibited by law,
the Company shall indemnify Executive against expenses (including attorneys’
fees of counsel selected by Executive), judgments, fines and amounts paid in
settlement actually and reasonably incurred by Executive in connection with any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative, to which Executive was, is, or is
threatened to be, made a party by reason of facts which include Executive’s
being or having been an employee, officer, director or agent of the Company or
any Affiliates.  Except to the extent, if any, prohibited by law, the Company
shall pay expenses (including attorneys’ fees of counsel selected by Executive)
actually and reasonably incurred by Executive in defending any such action, suit
or proceeding in advance of the final disposition of such action, suit or
proceeding upon receipt of an undertaking by Executive to repay such amounts so
paid on Executive’s behalf if it shall ultimately be determined that Executive
is not entitled to be indemnified by the Company for such expenses under
applicable law.  The provisions of this Section 7(a) shall (i) survive
termination of this Agreement; and (ii) not be deemed exclusive of any other
indemnification or expense rights to which Executive may be entitled.

 

(b)       Business Expenses.  During the Employment Period, the Company will
reimburse Executive for all reasonable and necessary business-related expenses
incurred by Executive at the request of and on behalf of the Company in
accordance with the Company’s normal expense reimbursement policies.

 

(c)        Paid Time Off.  During the Employment Period, Executive shall be
entitled to paid time off on an annualized basis in accordance with the
Company’s paid time off policy.  Executive shall also be entitled to
Company-designated holidays.

 

8.         Termination of Employment.

 

(a)        Termination Due to Death or Disability.  Executive’s employment shall
automatically terminate upon Executive’s death and may be terminated by the
Company due to Executive’s Disability (as defined below in this
subsection (a)).  In the event that Executive’s employment is terminated due to
his Disability or death, no termination benefits shall be payable to or in
respect of Executive except as provided in Section 8(f)(ii).  For purposes of
this Agreement, “Disability” means a physical or mental disability that prevents
or would prevent the performance by Executive of his duties hereunder for a
continuous period of six months or longer.  The determination of Executive’s
Disability will be made by an independent physician agreed to by the parties. 
If the parties are unable to agree within ten (10) days after a request for
designation by a party, then the Company and the Executive shall each select a
physician, and the two (2) physicians selected shall select a third physician. 
The three (3) physicians so selected shall make a determination of the
Executive’s Disability, as determined by at least two (2) of the three
(3) physicians selected.  Such determination shall be final and binding on the
parties hereto, and shall be based on such competent medical evidence as shall
be presented to such physicians by Executive and/or the Company or by any
physician or group of physicians or other competent medical experts employed by
Executive and/or the Company to advise such physicians.

 

- 3 –

--------------------------------------------------------------------------------


 

(b)        Termination by the Company for Cause.  Executive’s employment may be
terminated by the Company for Cause (as defined below in this subsection (b)). 
In the event of a termination of Executive’s employment by the Company for
Cause, Executive shall be paid the termination benefits as provided in
Section 8(f)(ii).  For purposes of this Agreement, “Cause” means (i) a material
breach by Executive of any provision of this Agreement; (ii) a material
violation by Executive of any Policy (as defined in Section 14), resulting in
material injury to the Company; (iii) Executive’s willful misconduct or gross
negligence that has caused or is reasonably expected to result in material
injury to the business, reputation or prospects of the Company or any of its
Affiliates; (iv) Executive’s material fraud or misappropriation of funds; or
(v) the commission by Executive of a felony involving moral turpitude; provided
that no termination under clauses (i) or (ii) shall be effective unless Company
shall have given Executive notice of the event or events constituting Cause and
Executive shall have failed to cure such event or events within thirty (30)
business days after receipt of such notice.

 

(c)       Termination Without Cause.  Executive’s employment may be terminated
by the Company Without Cause (as defined below in this subsection (c)) at any
time.  In the event of a termination of Executive’s employment by the Company
Without Cause, the Executive shall be paid the termination benefits as provided
in Section 8(f)(i).  For purposes of this Agreement, a termination “Without
Cause” shall mean a termination of Executive’s employment by the Company other
than due to Executive’s death or Disability as described in Section 8(a) and
other than for Cause as described in Section 8(b).

 

(d)        Termination by Executive.  Executive may resign from his employment
for any reason, including for Good Reason (as defined below in this
subsection (d)).  In the event of a termination of Executive’s employment by
Executive’s resignation other than for Good Reason, no termination benefits
shall be payable to or in respect of Executive except as provided in
Section 8(f)(ii) and in the event of a termination of Executive’s employment by
Executive for Good Reason, no termination benefits shall be payable to or in
respect of Executive except as provided in Section 8(f)(i).  For purposes of
this Agreement, a termination of employment by Executive for “Good Reason” shall
mean a resignation by Executive from his employment with the Company within one
hundred eighty (180) days following the initial occurrence, without Executive’s
consent, of any one or more of the following events: (i) a material diminution
in the Executive’s authority, duties or responsibilities; (ii) a material change
in the geographic location where Executive primarily performs his services; or
(iii) any other material breach by the Company of any material provision of this
Agreement; provided that the Executive shall have given the Company notice of
the occurrence of the event or events constituting Good Reason within ninety
(90) days following the initial occurrence of such event or such events and the
Company shall have failed to cure such event or events (to the extent capable of
being cured) within thirty (30) business days after receipt of such notice.

 

(e)        Notice of Termination; Date of Termination.

 

(i)         Notice of Termination.  Any termination of Executive’s employment by
the Company or by Executive (other than as a result of Executive’s death) shall
be communicated by a written Notice of Termination addressed to the other party
to this Agreement.  A “Notice of Termination” shall mean a notice stating that
Executive or the

 

- 4 –

--------------------------------------------------------------------------------


 

Company, as the case may be, is electing to terminate Executive’s employment
with the Company (and thereby terminating the Employment Period), stating the
proposed effective date of such termination, indicating the specific provision
of this Section 8 under which such termination is being effected and, if
applicable, setting forth in reasonable detail the circumstances claimed to
provide the basis for such termination.  Any Notice of Termination given by an
Executive must specify an effective date of termination which is at least thirty
(30) days after the giving of the Notice of Termination.

 

(ii)        Date of Termination.  The term “Date of Termination” shall mean
(i) if Executive’s employment is terminated by his death, the date of his death;
and (ii) if Executive’s employment is terminated for any other reason, the
effective date of termination specified in such Notice of Termination.  The
Employment Period shall expire on the Date of Termination.

 

(f)        Payments Upon Certain Terminations.

 

(i)         In the event of a termination of Executive’s employment by the
Company Without Cause or by Executive’s resignation from employment for Good
Reason during the Employment Period, the Company shall pay to Executive (or,
following his death, to Executive’s estate), within thirty (30) days of the Date
of Termination, (x) his Base Salary through the Date of Termination, to the
extent not previously paid; (y) the pro-rata amount of the Annual Bonus (based
on the amount paid for the previous year) which is accrued through the date of
termination; and (z) reimbursement for any unreimbursed business expenses
incurred by Executive prior to the Date of Termination that are subject to
reimbursement pursuant to the terms hereof, and payment for paid time off
accrued as of the Date of Termination but unused (such amounts under
clauses (x), (y) and (z), collectively the “Accrued Obligations”).  In addition,
in the event of any such termination of Executive’s employment, if Executive
executes and delivers to the Company a Release and Discharge of All Claims
substantially in the form approved by the Company, Executive (or, following his
death, Executive’s estate) shall be entitled to the following payments and
benefits:

 

(A)       the Executive’s Base Salary (at the Base Salary being paid on the Date
of Termination), for the longer of: (x) the remaining Employment Period
(assuming Executive’s employment had not terminated) or (y) one (1) year (the
“Severance Period”), payable in installments in accordance with the Company’s
regular payroll policies for one year after the Date of Termination, with the
balance, if any, being paid pursuant to a lump sum payment on the one year
anniversary date of the Date of Termination; and

 

(B)       the Executive’s Annual Bonus (at the amount of the Annual Bonus paid
to the Executive for the year prior to the Date of Termination) which would have
been paid to the Executive had Executive’s employment continued for the
Severance Period, duly apportioned for any partial year, such amount to be
payable to Executive on the one year anniversary date of the Date of
Termination; and

 

- 5 –

--------------------------------------------------------------------------------


 

(C)       the Executive shall automatically vest in all employee welfare and
benefit plans in which the Executive was participating as of the Date of
Termination and such benefits shall be paid to Executive in accordance with the
terms of such plans; and

 

(D)       the Company shall provide outplacement services to Executive for up to
ninety (90) days.

 

(E)       The Company and Executive agree that each payment made by the Company
to Executive pursuant to subsections (A) and (B) of this Section 8(f)(i) shall
be deemed to be a separate and distinct payment for purposes of Internal Revenue
Code Section 409A and the related regulations, as opposed to an annuity or other
collective series of payments.

 

(F)       Notwithstanding anything to the contrary contained herein, to the
extent the aggregate amount to be paid to the Executive pursuant to
Subsections (A) and (B) of this Section 8(f)(i) during the six (6) months
following the Date of Termination exceeds two (2) times the maximum amount that
may be taken into account under a qualified retirement plan pursuant to
Section 401(a)(17) of the Internal Revenue Code of 1986, as amended (“Code”),
for the calendar year of such Date of Termination (the “401(a)(17) Limit”), then
payment of such amount that is in excess of two (2) times the 401(a)(17) Limit
shall not be paid during the sixth (6) months following the Date of Termination
but instead shall be paid in a lump sum payment on the next day after the date
which is six (6) months following the Date of Termination.

 

Executive shall not have a duty to mitigate the costs to the Company under this
Section 8(f)(i), nor shall any payments from the Company to Executive hereunder
be reduced, offset or canceled by any compensation or fees earned by (whether or
not paid currently) or offered to Executive during the remainder of the fiscal
year of the Company that includes the Date of Termination by a subsequent
employer or other Person (as defined below in Section 18(k) below) for which
Executive performs services, including, but not limited to, consulting services.

 

(ii)        If Executive’s employment shall terminate upon his death or if the
Company shall terminate Executive’s employment for Cause or due to Executive’s
Disability or Executive shall resign from his employment without Good Reason, in
any such case during the Employment Period, the Company shall pay to Executive
(or, in the event of Executive’s death, to his estate) the Accrued Obligations
within thirty (30) days following the Date of Termination.

 

(iii)       Except as specifically set forth in this Section 8(f), no
termination benefits shall be payable to or in respect of Executive’s employment
with the Company or its Affiliates.

 

(iv)       The Company shall have the right to apply and set off against the
Accrued Obligations or any other amounts owing to Executive hereunder, any
amounts

 

- 6 –

--------------------------------------------------------------------------------


 

owing by the Executive to the Company, whether pursuant to this Agreement or
otherwise.  Notwithstanding the foregoing, such set off shall not accelerate the
time or schedule of a payment of Deferred Compensation except as permitted under
Treasury Regulation Section 1.409A-3(j)(4)(xiii).

 

(g)        Resignation upon Termination.  Effective as of any Date of
Termination under this Section 8 or otherwise as of the date of Executive’s
termination of employment with the Company, Executive shall resign, in writing,
from all Board memberships and other positions then held by him, or to which he
has been appointed, designated or nominated, with the Company and its
Affiliates.

 

9.         Confidentiality.

 

(a)        Executive acknowledges and agrees that the terms of this Agreement,
including all addendums and attachments hereto, are confidential.  Executive
agrees not to disclose any information contained in this Agreement, or the fact
of this Agreement, to anyone, other than to Executive’s lawyer, financial
advisor or immediate family members.  If Executive discloses any information
contained in this Agreement to his lawyer, financial advisor or immediate family
members as permitted herein, Executive agrees to immediately tell each such
individual that he or she must abide by the confidentiality restrictions
contained herein and keep such information confidential as well.

 

(b)        Executive agrees that during his employment with the Company and
thereafter, Executive will not, directly or indirectly (i) disclose any
Confidential Information to any Person (other than, only with respect to the
period that Executive is employed by the Company, to an Executive of the Company
who requires such information to perform his or her duties for the Company); or
(ii) use any Confidential Information for Executive’s own benefit or the benefit
of any third party.  “Confidential Information” means confidential, proprietary
or commercially sensitive information relating to (i) the Company or its
Affiliates, or members of their management or boards; or (ii) any third parties
who do business with the Company or its Affiliates, including customers and
suppliers.  Confidential Information includes, without limitation, marketing
plans, business plans, financial information and records, operation methods,
personnel information, drawings, designs, information regarding product
development, other commercial or business information and any other information
not available to the public generally.  The foregoing obligation shall not apply
to any Confidential Information that has been previously disclosed to the public
or is in the public domain (other than by reason of a breach of Executive’s
obligations to hold such Confidential Information confidential).  If Executive
is required or requested by a court or governmental agency to disclose
Confidential Information, Executive must notify the General Counsel of the
Company in writing of such disclosure obligation or request no later than three
business days after Executive learns of such obligation or request, and permit
the Company to take all lawful steps it deems appropriate to prevent or limit
the required disclosure.

 

10.       Partial Restraint on Post-termination Competition.

 

(a)        Definitions.  For the purposes of this Section 10, the following
definitions shall apply:

 

- 7 –

--------------------------------------------------------------------------------


 

“Competitor” means any business, individual, partnership, joint venture,
association, firm, corporation or other entity, other than the Company and its
affiliates, that is engaging or actively planning to engage, wholly or partly,
in activities (“Competitive Activities”) that directly compete or would compete
with the Company or its affiliates in the Company Activities (as hereinafter
defined) in the Territory (as hereinafter defined).

 

“Competitive Position” means (i) the direct or indirect ownership or control of
all or any portion of a Competitor; or (ii) any employment or independent
contractor arrangement with any Competitor whereby Executive will serve such
Competitor in any managerial, sales, executive or consultant capacity with
respect to Competitive Activities in the Territory.

 

“The Company Activities” means the businesses of (i) grain processing and flour
milling; (ii) bulk ocean transportation; (iii) commodity trading; (iv) grain
terminal operations and (v) any business acquired or commenced by the Company
after the Commencement Date which has sales in excess of $50 million.

 

“Non-Compete Period” or “Non-Solicitation Period” means the period beginning
with the Commencement Date and ending: (i) one (1) year after the Date of
Termination with respect to any termination prior to January 1, 2018, no matter
whether terminated by the Company or by the Executive for any reason or no
reason, or (ii) six (6) months after the Date of Termination with respect to any
termination on or after January 1, 2018, no matter whether terminated by the
Company or by the Executive for any reason or no reason .

 

“Territory” means the United States of America, Africa, South America and Haiti,
which Executive acknowledges and agrees are the geographic areas in which the
Company engages in the Company Activities, but with respect to grain processing
and flour milling, shall not include the United States of America.

 

(b)        Non-competition.

 

(i)         The parties hereto acknowledge that Executive, by virtue of his
position with and responsibilities to the Company, is engaging and is expected
to continue to engage during the Term in the Company Activities throughout the
Territory and has executive management responsibilities with respect to the
Company responsibilities which extend throughout the Territory.  Executive
acknowledges that to protect adequately the interest of the Company in the
business of the Company it is essential that any non-compete covenant with
respect thereto cover all the Company Activities and the entire Territory.

 

(ii)        Executive hereby agrees that, during the Non-compete Period,
Executive will not, either directly or indirectly, alone or in conjunction with
any other party, accept or enter into a Competitive Position.  Executive shall
notify the Company promptly in writing if Executive receives an offer of a
Competitive Position during the Non-compete Period, and such notice shall
describe all material terms of such offer.

 

- 8 –

--------------------------------------------------------------------------------


 

Nothing contained in this Section 10 shall prohibit Executive from acquiring not
more than five percent (5%) of any company whose common stock is publicly traded
on a national securities exchange or in the over-the-counter market.

 

(c)        Severability.  If a judicial or arbitral determination is made that
any of the provisions of this Section 10 constitutes an unreasonable or
otherwise unenforceable restriction against Executive the provisions of this
Section 10 shall be rendered void only to the extent that such judicial or
arbitral determination finds such provisions to be unreasonable or otherwise
unenforceable with respect to Executive.  In this regard, Executive hereby
agrees that any judicial or arbitral authority construing this Agreement shall
sever or reform any portion of the Territory, any prohibited business activity
or any time period from the coverage of this Agreement to allow the covenants in
this Section 10 to be enforced to the maximum extent authorized by law, and
shall then enforce the covenants in this Section 10 as so severed or reformed.

 

(d)        Reasonable Restrictions.  Executive acknowledges that the
restrictions and covenants contained in this Agreement are reasonably necessary
to protect the goodwill and legitimate business interests of the Company, are
not overbroad, overlong, or unfair (including in duration and scope), and will
not curtail Executive’s ability to earn a livelihood upon Executive’s
termination of employment with the Company.

 

11.       Non-Solicitation of Employees and Customers.  During the period of
Executive’s employment with the Company and for the one-year period following
the termination of his employment, Executive shall not, directly or indirectly,
by himself or through any third party, whether on Executive’s own behalf or on
behalf of any other Person or entity, (i) solicit or endeavor to solicit, employ
or retain; (ii) interfere with the relationship of the Company or any of its
Affiliates with; or (iii) attempt to establish a business relationship with
(A) any natural person who is or was (during Executive’s employment with the
Company) an employee or engaged by the Company or any Affiliate to provide
services to it, or (B) any customer of the Company or any of its Affiliates who
was a customer at any time during which Executive was an employee of the
Company.

 

12.       Work Product.  Executive agrees that all of Executive’s work product
(created solely or jointly with others, and including any intellectual property
or moral rights in such work product), given, disclosed, created, developed or
prepared in connection with Executive’s employment with the Company, whether
ensuing during or after Executive’s employment with the Company (“Work Product”)
shall exclusively vest in and be the sole and exclusive property of the Company
and shall constitute “work made for hire” (as that term is defined under
Section 101 of the U.S. Copyright Act, 17 U.S.C. § 101) with the Company being
the person for whom the work was prepared.  In the event that any such Work
Product is deemed not to be a “work made for hire” or does not vest by operation
of law in the Company, Executive hereby irrevocably assigns, transfers and
conveys to the Company, exclusively and perpetually, all right, title and
interest which Executive may have or acquire in and to such Work Product
throughout the world, including without limitation any copyrights and patents,
and the right to secure registrations, renewals, reissues, and extensions
thereof.  The Company and its Affiliates or their designees shall have the
exclusive right to make full and complete use of, and make changes to all Work
Product without restrictions or liabilities of any kind, and Executive shall not
have the right to use any such materials, other than within the legitimate scope
and purpose of Executive’s employment with the Company.  Executive shall

 

- 9 –

--------------------------------------------------------------------------------


 

promptly disclose to the Company the creation or existence of any Work Product
and shall take whatever additional lawful action may be necessary, and sign
whatever documents the Company may require, in order to secure and vest in the
Company or its designee all right, title and interest in and to all Work Product
and any intellectual property rights therein (including full cooperation in
support of any Company applications for patents and copyright or trademark
registrations).

 

13.       Return of Company Property.  In the event of termination of
Executive’s employment for any reason, Executive shall return to the Company all
of the property of the Company and its Affiliates, including without limitation
all materials or documents containing or pertaining to Confidential Information,
and including without limitation, any company car, all computers (including
laptops), cell phones, keys, PDAs, Blackberries, credit cards, facsimile
machines, card access to any Company building, customer lists, computer disks,
reports, files, e-mails, work papers, Work Product, documents, memoranda,
records and software, computer access codes or disks and instructional manuals,
internal policies, and other similar materials or documents which Executive
used, received or prepared, helped prepare or supervised the preparation of in
connection with Executive’s employment with the Company.  Executive agrees not
to retain any copies, duplicates, reproductions or excerpts of such material or
documents.

 

14.       Compliance With Company Policies.  During Executive’s employment with
the Company, Executive shall be governed by and be subject to, and Executive
hereby agrees to comply with, all Company policies applicable to employees
generally or to employees at Executive’s grade level, including without
limitation, the Company’s Code of Business Ethics and Conduct, in each case, as
any such policies may be amended from time to time in the Company’s sole
discretion (collectively, the “Policies”).

 

15.       Injunctive Relief with Respect to Covenants; Forum, Venue and
Jurisdiction.  Executive acknowledges and agrees that a breach by Executive of
any of Section 9, 10, 11, 12, 13 or 14 is a material breach of this Agreement
and that remedies at law may be inadequate to protect the Company and its
Affiliates in the event of such breach, and, without prejudice to any other
rights and remedies otherwise available to the Company, Executive agrees to the
granting of injunctive relief in the Company’s favor in connection with any such
breach or violation without proof of irreparable harm, plus attorneys’ fees and
costs to enforce these provisions.  Executive further acknowledges and agrees
that the Company’s obligations to pay Executive any amount or provide Executive
with any benefit or right pursuant to Section 8 is subject to Executive’s
compliance with Executive’s obligations under Sections 9 through 14 inclusive,
and that in the event of a breach by Executive of any of Section 9, 10, 11, 12,
13 or 14, the Company shall immediately cease paying such benefits and Executive
shall be obligated to immediately repay to the Company all amounts theretofore
paid to Executive pursuant to Section 8.  In addition, if not repaid, the
Company shall have the right to set off from any amounts otherwise due to
Executive any amounts previously paid pursuant to Section 8(f) (other than the
Accrued Obligations).  Executive further agrees that the foregoing is
appropriate for any such breach inasmuch as actual damages cannot be readily
calculated, the amount is fair and reasonable under the circumstances, and the
Company would suffer irreparable harm if any of these Sections were breached. 
All disputes not relating to any request or application for injunctive relief in
accordance with this Section 15 shall be resolved by arbitration in accordance
with Section 18(b).

 

- 10 –

--------------------------------------------------------------------------------

 


 

16.                           Assumption of Agreement.  The Company shall
require any Successor thereto, by agreement in form and substance reasonably
satisfactory to Executive, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.  Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle Executive to
compensation from the Company in the same amount and on the same terms as
Executive would be entitled hereunder if the Company had terminated Executive’s
employment Without Cause as described in Section 8, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination.

 

17.                           Entire Agreement.  This Agreement constitutes the
entire agreement among the parties hereto with respect to the subject matter
hereof.  All prior correspondence and proposals (including, but not limited to,
summaries of proposed terms) and all prior promises, representations,
understandings, arrangements and agreements relating to such subject matter are
merged herein and superseded hereby.

 

18.                            Miscellaneous.

 

(a)                               Binding Effect; Assignment.  This Agreement
shall be binding on and inure to the benefit of the Company and its Successors
and permitted assigns.  This Agreement shall also be binding on and inure to the
benefit of Executive and his heirs, executors, administrators and legal
representatives.  This Agreement shall not be assignable by any party hereto
without the prior written consent of the other parties hereto.  The Company may
effect such an assignment without prior written approval of Executive upon the
transfer of all or substantially all of its business and/or assets (by whatever
means), provided that the Successor to the Company shall expressly assume and
agree to perform this Agreement in accordance with the provisions of Section 16.

 

(b)                              Arbitration.  The Company and Executive agree
that any dispute or controversy arising under or in connection with this
Agreement shall be resolved by final and binding arbitration before the American
Arbitration Association (“AAA”).  The arbitration shall be conducted in
accordance with AAA’s National Rules for the Resolution of Employment Disputes
then in effect at the time of the arbitration.  The arbitration shall be held in
the general Kansas City, Kansas metropolitan area.  The dispute shall be heard
and determined by one arbitrator selected from a list of arbitrators who are
members of AAA’s Regional Employment Dispute Resolution roster.  If the parties
cannot agree upon a mutually acceptable arbitrator from the list, each party
shall number the names in order of preference and return the list to AAA within
ten (10) days from the date of the list.  A party may strike a name from the
list only for good cause.  The arbitrator receiving the highest ranking by the
parties shall be selected.  Depositions, if permitted by the arbitrator, shall
be limited to a maximum of two (2) per party and to a maximum of four (4) hours
in duration.  The arbitration shall not impair either party’s right to request
injunctive or other equitable relief in accordance with Section 15 of this
Agreement.

 

(c)                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Kansas
without reference to principles of conflicts of laws.

 

- 11 –

--------------------------------------------------------------------------------


 

(d)                              Taxes.  The Company may withhold from any
payments made under this Agreement all applicable taxes, including, but not
limited to, income, employment and social insurance taxes, as shall be required
by law.

 

(e)                               Amendments.  No provision of this Agreement
may be modified, waived or discharged unless such modification, waiver or
discharge is approved by the Company and is agreed to in writing by Executive. 
No waiver by any party hereto at any time of any breach by any other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.  No waiver of any provision of this Agreement shall be implied from any
course of dealing between or among the parties hereto or from any failure by any
party hereto to assert its rights hereunder on any occasion or series of
occasions.

 

(f)                                  Severability.  In the event that any one or
more of the provisions of this Agreement shall be or become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 

(g)                               Notices.  Any notice or other communication
required or permitted to be delivered under this Agreement shall be (i) in
writing; (ii) delivered personally, by courier service or by certified or
registered mail, first-class postage prepaid and return receipt requested;
(iii) deemed to have been received on the date of delivery or, if mailed, on the
third business day after the mailing thereof; and (iv) addressed as follows (or
to such other address as the party entitled to notice shall hereafter designate
in accordance with the terms hereof):

 

(i)                                  If to the Company, to it at:

 

Seaboard Corporation

9000 West 67th Street

Shawnee Mission, Kansas  66202

Attention:                                      General Counsel

Telephone:                              (913) 676-8925

Facsimile:                                     (913) 676-8978

 

(ii)                               if to Executive, to his residential address
as currently on file with the Company.

 

(h)                              Voluntary Agreement; No Conflicts.  Executive
represents that he is entering into this Agreement voluntarily and that
Executive’s employment hereunder and compliance with the terms and conditions of
this Agreement will not conflict with or result in the breach by Executive of
any agreement to which he is a party or by which he or his properties or assets
may be bound.

 

(i)                                  Counterparts/Facsimile.  This Agreement may
be executed in counterparts (including by facsimile), each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument.

 

- 12 –

--------------------------------------------------------------------------------


 

(j)                                  Headings.  The section and other headings
contained in this Agreement are for the convenience of the parties only and are
not intended to be a part hereof or to affect the meaning or interpretation
hereof.

 

(k)                              Certain other Definitions.

 

“Affiliate” with respect to any Person, means any other Person that, directly or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with the first Person, including, but not limited to, a
Subsidiary of any such Person.

 

“Control” (including, with correlative meanings, the terms “Controlling,”
“Controlled by” and “under common Control with”):  with respect to any Person,
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Person” any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.

 

“Subsidiary”  with respect to any Person, each corporation or other Person in
which the first Person owns or Controls, directly or indirectly, capital stock
or other ownership interests representing fifty percent (50%) or more of the
combined voting power of the outstanding voting stock or other ownership
interests of such corporation or other Person.

 

“Successor” of a Person means a Person that succeeds to the assets and
liabilities of Seaboard Foods LLC by merger, liquidation, dissolution or
otherwise by operation of law, or a Person to which all or substantially all the
assets and/or business of the Seaboard Foods LLC are transferred.

 

(l)                                   The Employment Agreement is intended to
comply with, or otherwise be exempt from, Section 409A.  The Company shall
undertake to administer, interpret, and construe the Employment Agreement in a
manner that does not result in the imposition to the Executive of additional
taxes or interest under Section 409A.

 

(m)                           With respect to any reimbursement of expenses of,
or any provision of in-kind benefits to, the Executive, as specified under the
Employment Agreement, such reimbursement any expenses or provision of in-kind
benefits that are Deferred Compensation shall be subject to the following
conditions: (A) the expenses eligible for reimbursement or the amount of in-kind
benefits provided in one taxable year shall not affect the expenses eligible for
reimbursement or the amount of in-kind benefits provided in any other taxable
year, except for any medical reimbursement arrangement providing for the
reimbursement of expenses referred to in Section 105(b) of the Internal Revenue
Code of 1986 and related regulations; (B) the reimbursement of an eligible
expense shall be made no later than the end of the year after the year in which
such expense was incurred; and (C) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit.

 

- 13 –

--------------------------------------------------------------------------------


 

(n)                               “Termination of employment,” “termination,”
“resignation” or words of similar import, as used in the Employment Agreement
mean, for purposes of any payments of Deferred Compensation under the Employment
Agreement, the Executive’s “separation from service” as defined in Section 409A;
provided that for this purpose, a “separation from service” is deemed to occur
on the date that the Company and the Executive reasonably anticipate that the
level of bona fide services the Executive would perform after that date (whether
as an employee or independent contractor) would permanently decrease to no more
than twenty percent (20%) of the average level of bona fide services provided in
the immediately preceding thirty-six (36) months.

 

IN WITNESS WHEREOF, the Company has duly executed this Agreement by its
authorized representatives, and Executive has hereunto set his hand, in each
case effective as of the date first above written.

 

THIS AGREEMENT CONTAINS A PROVISION REQUIRING THAT ARBITRATION PURSUANT TO THE
AMERICAN ARBITRATION ASSOCIATION NATIONAL RULES FOR THE RESILUTION OF EMPLOYMENT
DISPUTES IS THE EXCLUSIVE MEANS FOR RESOLVING ANY DISPUTE BETWEEN THE PARTIES
HERETO AS TO THIS AGREEMENT.

 

 

SEABOARD CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Steven J. Bresky

 

 

Name:

 

Steven J. Bresky

 

 

Title:

 

President and Chief Executive Officer

 

 

 

 

 

 

Executive:

 

 

 

 

 

 

 

By:

 

/s/ Terry J. Holton

 

 

 

               Terry J. Holton

 

 

 

- 14 –

--------------------------------------------------------------------------------

 